              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 1 of 25



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 JOHN MARKS, Individually and on Behalf           )
 of All Others Similarly Situated,                )
                                                  )
                        Plaintiff,                )
                                                  )    Case No. 1:20-cv-03033
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 NEON THERAPEUTICS, INC., CARY                    )    VIOLATIONS OF SECTIONS 14(a) AND
 PFEFFER, ROBERT BAZEMORE,                        )    20(a) OF THE SECURITIES
 ROBERT KAMEN, ERIC LANDER,                       )    EXCHANGE ACT OF 1934
 HUGH O’DOWD, STEPHEN SHERWIN,                    )
 ROBERT TEPPER and MERYL                          )    JURY TRIAL DEMANDED
 ZAUSNER,                                         )
                                                  )
                        Defendants.               )
                                                  )


       Plaintiff John Marks (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Neon Therapeutics, Inc. (“Neon” or the “Company”)

against the Company and the members of the Company’s board of directors (collectively, the

“Board” or “Individual Defendants” and, together with Neon, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and Regulation G, 17

C.F.R. § 244.100, in connection with the proposed merger (the “Proposed Transaction”) between

Neon and BioNTech SE (“BioNTech”).

       2.      On January 15, 2020, the Board caused the Company to enter into an agreement

and plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand




                                                 -1-
               Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 2 of 25



to receive 0.063 American Depositary Shares (“ADR”) of BioNTech for each share of Neon stock

they own (the “Merger Consideration”). Upon completion of the merger, Neon shareholders will

own approximately 0.85% and BioNTech shareholders will own approximately 99.15% of the

combined company.

       3.       On April 1, 2020, in order to convince Neon shareholders to vote in favor of the

Proposed Transaction, the Board authorized the filing of a materially incomplete and misleading

Form F-4 (the “F-4”) Registration Statement with the Securities and Exchange Commission

(“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act. The materially incomplete

and misleading F-4 violates SEC Rule 14a-9 (17 C.F.R. § 240.14a-9). The Board has scheduled a

special meeting of the Company’s shareholders on May 4, 2020 to vote on the Proposed

Transaction.

       4.       While touting the fairness of the Merger Consideration to the Company’s

shareholders in the F-4, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the F-4 materially

incomplete and misleading.

       5.       In particular, the F-4 contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Neon shareholders vote in favor of the Proposed

Transaction; and (ii) the summary of certain valuation analyses conducted by Neon’s financial

advisor, Duff & Phelps, LLC (“Duff & Phelps”) in support of its opinion that the Merger

Consideration is fair to shareholders, on which the Board relied.




                                               -2-
              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 3 of 25



        6.      It is imperative that the material information that has been omitted from the F-4 is

disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an informed

decision regarding the Proposed Transaction.

        7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Neon shareholders sufficiently in advance of the vote

on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to recover

damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a substantial portion of the alleged wrongs took




                                                 -3-
               Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 4 of 25



place in this District and the Company’s common stock trades on the NASDAQ Composite, which

is headquartered in this District.

                                            PARTIES

         11.    Plaintiff is, and at all relevant times has been, a holder of Neon common stock.

         12.    Defendant Neon is incorporated in Delaware and maintains its principal executive

offices at 40 Erie Street, Suite 110, Cambridge, Massachusetts 02139. The Company’s common

stock trades on the NASDAQ under the ticker symbol “NTGN.”

         13.    Individual Defendant Cary Pfeffer is Neon’s Chairman and has been a director of

Neon at all relevant times.

         14.    Individual Defendant Robert Bazemore is Neon’s President and Chief Executive

Officer and has been a director of Neon at all relevant times.

         15.    Individual Defendant Robert Kamen has been a director of Neon at all relevant

times.

         16.    Individual Defendant Eric Lander has been a director of Neon at all relevant times.

         17.    Individual Defendant Hugh O’Dowd has been a director of Neon at all relevant

times.

         18.    Individual Defendant Stephen Sherwin has been a director of Neon at all relevant

times.

         19.    Individual Defendant Robert Tepper has been a director of Neon at all relevant

times.

         20.    Individual Defendant Meryl Zausner has been a director of Neon at all relevant

times.




                                                -4-
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 5 of 25



       21.     The Individual Defendants referred to in paragraphs 13-20 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                              CLASS ACTION ALLEGATIONS
       22.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Neon (the “Class”). Excluded from the Class are Defendants

herein and any person, firm, trust, corporation, or other entity related to or affiliated with any

Defendant.

       23.     This action is properly maintainable as a class action because:

               a.     The Class is so numerous that joinder of all members is impracticable. As

       of March 26, 2020, there were approximately 29,000,000 shares of Neon common stock

       outstanding, held by hundreds of individuals and entities scattered throughout the country.

       The actual number of public shareholders of Neon will be ascertained through discovery;

               b.     There are questions of law and fact that are common to the Class that

       predominate over any questions affecting only individual members, including the

       following:

                      i)      whether Defendants disclosed material information that includes

                              non-GAAP financial measures without providing a reconciliation of

                              the same non-GAAP financial measures to their most directly

                              comparable GAAP equivalent in violation of Section 14(a) of the

                              Exchange Act;

                      ii)     whether Defendants have misrepresented or omitted material

                              information concerning the Proposed Transaction in the F-4 in

                              violation of Section 14(a) of the Exchange Act;




                                                -5-
     Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 6 of 25



                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading F-4.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

        e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class, which would establish incompatible standards of conduct for the

party opposing the Class;

        f.      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the Class as a whole; and

        g.      A class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.




                                            -6-
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 7 of 25



                              SUBSTANTIVE ALLEGATIONS

I.     The Proposed Transaction

       24.     Neon is a clinical-stage immune-oncology company and a leader in the field of

neoantigen-target therapies, dedicated to transforming the treatment of cancer by directing the

immune system towards neoantigens.

       25.     On January 16, 2020, Neon and BioNTech issued a joint press release announcing

the Proposed Transaction, which states in pertinent part:

       MAINZ, Germany and CAMBRIDGE, Mass., Jan. 16, 2020 (GLOBE
       NEWSWIRE) -- BioNTech (Nasdaq: BNTX, “BioNTech”) and Neon
       Therapeutics, Inc. (Nasdaq: NTGN, “Neon”) today announced that they have
       entered into a definitive merger agreement under which BioNTech will acquire
       Neon in an all-stock transaction valued at approximately $67.0 million. Neon is a
       biotechnology company developing novel neoantigen-based T cell therapies. Upon
       closing, it will operate as a subsidiary of BioNTech, a global clinical-stage
       biotechnology company focused on patient-specific immunotherapies for the
       treatment of cancer and other serious diseases. The transaction will combine two
       organizations with a common culture of pioneering translational science and a
       shared vision for the future of cancer immunotherapy.

       “This acquisition fits with our strategy to expand our capabilities and build our
       presence in the U.S. and further strengthens our immunotherapy pipeline,” said
       Ugur Sahin, MD, Co-founder and CEO of BioNTech. “I am particularly excited
       about the adoptive T cell and neoantigen TCR therapies being developed by Neon,
       which are complementary to our pipeline and our focus on solid tumors.”

       “We are very proud of all we have accomplished since we founded Neon and look
       forward to joining forces with BioNTech to continue to build a business that
       provides life-changing immunotherapy products to patients battling a variety of
       cancers,” said Hugh O’Dowd, Chief Executive Officer of Neon.

       Neon has deep expertise in the development of neoantigen therapies, with both
       vaccine and T-cell capabilities. Neon’s most advanced program is NEO-PTC-01, a
       personalized neoantigen-targeted T cell therapy candidate consisting of multiple T
       cell populations targeting the most therapeutically relevant neoantigens from each
       patient’s tumor. Neon is also advancing a precision T cell therapy program targeting
       shared neoantigens in genetically defined patient populations. The lead program
       from this approach, NEO-STC-01, is a T cell therapy candidate targeting shared
       RAS neoantigens. In addition, Neon has assembled libraries of high-quality TCRs
       against various shared neoantigens across common HLAs.



                                               -7-
     Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 8 of 25




Neon’s pipeline is underpinned by its platform technologies including RECON®,
its machine-learning bioinformatics platform, and NEO-STIM™, its proprietary
process to directly prime, activate and expand neoantigen-targeting T cells ex vivo.

Transaction Details

Under the terms of the definitive agreement, Neon will, following consummation
of the acquisition, merge with Endor Lights, Inc., a Delaware corporation and a
direct, wholly-owned subsidiary of BioNTech and become a wholly-owned
subsidiary of BioNTech. At closing, BioNTech will issue, and Neon shareholders
will receive 0.063 American Depositary Shares (ADS) (each ADS representing one
ordinary share of BioNTech) in exchange for each of their shares of Neon. The
exchange ratio implies a deal value of $67 million, or $2.18 per share of Neon,
based on the closing price of BioNTech’s ADSs of $34.55 on Wednesday, January
15th, 2020.

The transaction was unanimously approved by both BioNTech’s and Neon’s boards
of directors. The transaction, which is expected to close during the second quarter
of 2020, is subject to approval of Neon’s shareholders and the satisfaction of
customary closing conditions. Certain stockholders of Neon owning approximately
36% of the outstanding Neon shares have entered into voting agreements, pursuant
to which they have agreed, among other things, and subject to the terms and
conditions of the agreements, to vote in favor of the Neon acquisition.

Ondra Partners is acting as the exclusive financial advisor to Neon and Goodwin
Procter LLP is acting as legal counsel to Neon. Duff & Phelps LLC provided a
fairness opinion to Neon’s board of directors in connection with the transaction.
Covington & Burling LLP is acting as legal counsel to BioNTech.

About BioNTech

BioNTech was founded in 2008 on the understanding that every cancer patient’s
tumor is unique and therefore each patient’s treatment should be individualized. Its
cutting-edge pipeline includes individualized mRNA-based product candidates,
innovative chimeric antigen receptor T cells, novel checkpoint immunomodulators,
targeted cancer antibodies and small molecules. BioNTech has established
relationships with seven pharmaceutical collaborators, including Eli Lilly and
BioNTech, Genmab, Sanofi, Bayer Animal Health, Genentech, a member of the
Roche Group, Genevant and Pfizer, and has published over 150 peer-reviewed
publications on its scientific approach.

For more information, please visit www.BioNTech.de.

About Neon




                                       -8-
              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 9 of 25



        Neon is a biotechnology company developing novel neoantigen-targeted T cell
        therapies, dedicated to transforming the treatment of cancer by directing the
        immune system towards neoantigens. Neon is using its neoantigen platform to
        develop both personal and precision neoantigen-targeted T cell therapy candidates.
        Neon’s most advanced program is NEO-PTC-01, its personalized neoantigen-
        targeted T cell therapy candidate consisting of multiple T cell populations targeting
        the most therapeutically relevant neoantigens from each patient’s tumor.

        For more information, please visit www.neontherapeutics.com.

        26.     Neon is well-positioned for financial growth and the Merger Consideration fails to

adequately compensate the Company’s shareholders. It is imperative that Defendants disclose the

material information they have omitted from the F-4, discussed in detail below, so that the

Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.

        27.     If the false and/or misleading F-4 is not remedied and the Proposed Transaction is

consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading F-4

        28.     On April 1, 2020, Defendants caused the F-4 to be filed with the SEC in connection

with the Proposed Transaction. The F-4 solicits the Company’s shareholders to vote in favor of

the Proposed Transaction. Defendants were obligated to carefully review the F-4 before it was

filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not contain

any material misrepresentations or omissions. However, the F-4 misrepresents and/or omits

material information that is necessary for the Company’s shareholders to make an informed




                                                -9-
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 10 of 25



decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

       The Materiality of Financial Projections

       29.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the F-4 discloses that “in connection with the exploration of

strategic alternatives as described in this proxy statement/prospectus, including the proposals from

BioNTech, Neon management prepared certain non-public, unaudited projections of financial

performance for Neon for the fiscal years ending December 31, 2020 through 2044, or the

Management Projections, based on its view of the prospects of Neon, and risk-adjusted these

projections for Neon’s principal programs consisting of (i) Neon’s two lead T cell programs, NEO-

PTC-01, or PTC, and NEO-STC-01, or STC, and, together with PTC, the T cell Therapies, and (ii)

Neon’s two vaccine programs, NEO-PV-01, or PV, and NEO-SV-01, or SV, and, together with

PV, the Vaccines.” F-4 210. The F-4 also discloses projections for the fiscal years ending

December 31, 2045 through 2050, which represent extrapolations by Duff & Phelps. Id.

       30.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       31.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are




                                               - 10 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 11 of 25



presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

       32.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights
       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual
       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       33.     Here, Neon’s shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that the Board specifically

relied on the financial forecasts in reaching its decision to, among other things, approve the Merger

Agreement and the transactions contemplated by it. F-4 208-09.

       34.     As discussed further below, the non-GAAP financial projections used do not

provide Neon’s shareholders with a materially complete understanding of the assumptions and key




                                               - 11 -
              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 12 of 25



factors considered in developing the financial projections, which assumptions, factors and other

inputs the Board reviewed.

        The Financial Projections Relied on by the Board

        35.     The F-4 discloses that “in connection with the exploration of strategic alternatives

as described in this proxy statement/prospectus, including the proposals from BioNTech, Neon

management prepared certain non-public, unaudited projections of financial performance for Neon

for the fiscal years ending December 31, 2020 through 2044, or the Management Projections,

based on its view of the prospects of Neon, and risk-adjusted these projections for Neon’s principal

programs consisting of (i) Neon’s two lead T cell programs, NEO-PTC-01, or PTC, and NEO-

STC-01, or STC, and, together with PTC, the T cell Therapies, and (ii) Neon’s two vaccine

programs, NEO-PV-01, or PV, and NEO-SV-01, or SV, and, together with PV, the Vaccines.” Id.

at 210. The F-4 also discloses projections for the fiscal years ending December 31, 2045 through

2050, which represent extrapolations by Duff & Phelps. Id

        36.     The F-4 goes on to disclose, inter alia, Neon’s forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for 2020 through 2050 for

(1) EBITDA, (2) Earnings Before Interest and Taxes, (3) Net Operating Profit After Tax, and (4)

Free Cash Flow, but fails to provide (i) the line items used to calculate these non-GAAP metrics

or (ii) a reconciliation of these non-GAAP projections to the most comparable GAAP measures.

Id. at 213.

        37.     The F-4 defines EBITDA as “Neon’s earnings before interest, taxes, depreciation

and amortization and excluded stock-based compensation expense.” Id. at 213 n.1. Nevertheless,

the F-4 fails to reconcile EBITDA to its most comparable GAAP measure or disclose the line items

used to calculate EBITDA, rendering the F-4 materially false and/or misleading. Id. at 213.




                                               - 12 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 13 of 25



       38.     The F-4 defines Free Cash Flow as “Neon’s free cash flow before interest payments

and is calculated as earnings before interest, taxes, depreciation and amortization, less capital

expenditures, less increases in net working capital and less tax expense.” Id. at 213 n.2.

Nevertheless, the F-4 fails to reconcile Free Cash Flow to its most comparable GAAP measure or

disclose the line items used to calculate Free Cash Flow, rendering the F-4 materially false and/or

misleading. Id. at 213.

       39.     The F-4 fails to define Earnings Before Interest and Taxes, reconcile Earnings

Before Interest and Taxes to its most comparable GAAP measure or disclose the line items used

to calculate it, rendering the F-4 materially false and/or misleading. Id.

       40.     Similarly, the F-4 fails to define Net Operating Profit After Tax, reconcile Net

Operating Profit After Tax or disclose the line items used to calculate it, rendering the F-4

Materially false and/or misleading. Id.

       41.     Thus, the F-4’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       42.     The non-GAAP financial projections disclosed on page 213 of the F-4 violate

Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP financial

measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile those

non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific financial

assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC




                                                - 13 -
               Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 14 of 25



Regulation 14a-9 because they are materially misleading as without any correlation with their

GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

       43.       As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

       The Financial Projections Violate Regulation G

       44.       The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

       45.       Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures




1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
2
        Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
        SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).



                                              - 14 -
              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 15 of 25



. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4

        46.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5      Former SEC Chairwoman Mary Jo White has stated that the

frequent use by publicly traded companies of unique company-specific non-GAAP financial

measures (as Neon included in the F-4 here) implicates the centerpiece of the SEC’s disclosures

regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and
        effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
        Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
        I, along with other members of the staff, have spoken out frequently about our
        concerns to raise the awareness of boards, management and investors. And last
        month, the staff issued guidance addressing a number of troublesome practices
        which can make non-GAAP disclosures misleading: the lack of equal or greater
        prominence for GAAP measures; exclusion of normal, recurring cash operating
        expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
        picking; and the use of cash per share data. I strongly urge companies to carefully
        consider this guidance and revisit their approach to non-GAAP disclosures. I also
        urge again, as I did last December, that appropriate controls be considered and that
        audit committees carefully oversee their company’s use of non-GAAP measures
        and disclosures.6

        47.     The SEC has required compliance with Regulation G, including reconciliation




4
       SEC, Final Rule.
5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.
6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).



                                               - 15 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 16 of 25



requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9

       48.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the F-4 into compliance

with Regulation G, Defendants must provide a reconciliation of the non-GAAP financial measures

to their respective most comparable GAAP financial measures.



7
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.
8
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
        Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at
https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions, which reflect
the SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Apr. 15, 2020).


                                               - 16 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 17 of 25



       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       49.     In addition to the F-4’s violation of Regulation G, the lack of reconciliation or, at

the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences

between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       50.     Such projections are necessary to make the non-GAAP projections included in the

F-4 not misleading for the reasons discussed above. Indeed, Defendants acknowledge that “[n]on-

GAAP financial measures should not be considered in isolation from, or as a substitute for,

financial information presented in compliance with GAAP, and non-GAAP financial measures as

used by Neon may not be comparable to similarly titled amounts used by other companies.” F-4

212.

       51.     Additionally, the failure to provide any projected financial information relating to

BioNTech is materially misleading because the Merger Consideration is being paid in 100%

BioNTech stock. Shareholders are being asked to give up their shares of the Company without

being provided the necessary information required to determine how attractive BioNTech stock is.

Therefore, shareholders are being materially mislead about the value of the consideration.

       52.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       53.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on page 213, Defendants must provide a reconciliation




                                              - 17 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 18 of 25



table of the non-GAAP financial measures to the most comparable GAAP measures and disclose

projected financial information for BioNTech.

       The Materially Misleading Financial Analyses

       54.     The summary of the valuation methodologies utilized by Duff & Phelps, including

the utilization of certain of the non-GAAP financial projections described above by Duff & Phelps,

in connection with its valuation analyses (id. at 214-15) is misleading in violation of Regulation

14a-9. The opacity concerning the Company’s internal projections renders the valuation analyses

described below materially incomplete and misleading, particularly as companies formulate non-

GAAP metrics differently. Once an F-4 discloses internal projections relied upon by the Board,

those projections must be complete and accurate.

       55.     With respect to Duff & Phelps’s fairness opinion generally, the fairness opinion

does not perform any valuation analyses on BioNTech. This is materially misleading because

100% of the Merger Consideration is being paid in BioNTech stock. Failure to provide valuations

analyses on BioNTech misleads shareholders into believing that the Merger Consideration

represents a static price, and overstates the attractiveness of the Merger Consideration. Therefore,

the failure to disclose any valuation analyses of BioNTech is materially misleading shareholders

regarding the attractiveness of the Merger Consideration.

       56.     With respect to the Company’s additional financial advisor, Ondra Partners

(“Ondra”), the F-4 fails to disclose the amount Ondra has been paid, or will be paid, for its services,

the size of Ondra’s success fee, any past relationships between Ondra and Neon or BioNTech and

its associates or the timing, nature and amount paid for any past services performed for Neon or

BioNTech.




                                                - 18 -
              Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 19 of 25



        57.      Therefore, in order for Neon shareholders to become fully informed regarding the

fairness of the Merger Consideration, the material omitted information must be disclosed to

shareholders.

        58.      In sum, the F-4 independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,

discussed above, materially incomplete and misleading. As the F-4 independently contravenes the

SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the Exchange

Act by filing the F-4 to garner votes in support of the Proposed Transaction from Neon

shareholders.

        59.      Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

        60.      Further, failure to remedy the deficient F-4 and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                              COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

        61.      Plaintiff incorporates each and every allegation set forth above as if fully set forth




                                                 - 19 -
                Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 20 of 25



herein.

          62.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [F-4] or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          63.     As set forth above, the F-4 omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          64.     The failure to reconcile the non-GAAP financial measures included in the F-4

violates Regulation G and constitutes a violation of Section 14(a).

          65.     As a direct and proximate result of the dissemination of the false and/or misleading

F-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.




                                                 - 20 -
                Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 21 of 25



                                               COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          66.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          67.     SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          68.     Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

          69.     Defendants have issued the F-4 with the intention of soliciting shareholder support

for the Proposed Transaction. Each of the Defendants reviewed and authorized the dissemination

of the F-4, which fails to provide critical information regarding, amongst other things, the financial

projections for the Company.

          70.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were




                                                  - 21 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 22 of 25



misstated or omitted from the F-4 but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       71.     The Individual Defendants knew or were negligent in not knowing that the F-4 is

materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon the omitted information identified

above in connection with their decision to approve and recommend the Proposed Transaction.

       72.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the F-4, rendering the sections of the F-4

identified above to be materially incomplete and misleading.

       73.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the F-4. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the F-4 or

failing to notice the material omissions in the F-4 upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.

       74.     Neon is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the F-4.

       75.     The misrepresentations and omissions in the F-4 are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

       76.     As a direct and proximate result of the dissemination of the false and/or misleading




                                              - 22 -
                Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 23 of 25



F-4 Defendants used to recommend that shareholders approve the Proposed Transaction, Plaintiff

and the Class will suffer damages and actual economic losses (i.e. the difference between the value

they will receive as a result of the Proposed Transaction and the true value of their shares prior to

the merger) in an amount to be determined at trial and are entitled to such equitable relief as the

Court deems appropriate, including rescissory damages.

                                              COUNT III

                         (Against the Individual Defendants for Violations
                               of Section 20(a) of the Exchange Act)

          77.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          78.     The Individual Defendants acted as controlling persons of Neon within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors

and/or officers of Neon, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the F-4 filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          79.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the F-4 and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          80.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act



                                                  - 23 -
             Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 24 of 25



violations alleged herein and exercised the same. The F-4 at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the F-4.

       81.     In addition, as the F-4 sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

F-4 purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       82.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       83.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the F-4;




                                                - 24 -
            Case 1:20-cv-03033 Document 1 Filed 04/15/20 Page 25 of 25



       C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND
       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 15, 2020

                                                   Respectfully submitted,

                                                   FARUQI & FARUQI, LLP

                                                   By: /s/ James M. Wilson, Jr.

                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com

                                                   Counsel for Plaintiff




                                                - 25 -
